Title: Gibson & Jefferson to Thomas Jefferson, 18 June 1812
From: Gibson & Jefferson,Gibson, Patrick
To: Jefferson, Thomas


          Sir Richmond 18th June 1812—
           We wrote to you on the 9th Inst with a copy of your Sales and Account Current to which we refer you—As the writer is under the necessity of leaving town tomorrow and may possibly be detained longer than he at present proposes, we take the liberty of forwarding you a note for your signature, we leave the amount blank, that you may fill it up with whatever sum may suit your wants—O. Philpotts has let his note lie over, the indorser we understand is good, and promises to pay next week—In haste we are with respect
          Your obt ServtsGibson & Jefferson
        